                             Case 3:20-cv-00317-MO                                        Document 2-1                         Filed 02/26/20                        Page 1 of 1


. ,1s 44 ~'!:'.~07)
                                                                               CML COVERSHEET
The JS 44 civi1 cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of p1eadings orotherpapers as required by law, except as provided
by local rules ofcourt. This form, approved by the Judicial Conference ofthe United.States in September 1974, is required for the use ofthe Clerlcof Court for the putposeof mitiating
the civil ~c~et.sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)                             --·-·                                      .      .                                 .··-

 I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
                                                                                                                        v~ 1doVt 11 P5>
                   \
    (b} County of Residence of First Listed Plaintiff                                                                 County of Residence of Fin;t Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                         (INU,S. PLAINTIFF CASES ONLY)
                                                                                                                              NOTE: IN LAND CONDEMNATION CASES, USBTHB LOCATION OF THE
                                                                                                                                     LAND INVOLVED.

    ( c) Attorney's (Firm Name, Address, and Telephone Number)                                                         Attorneys (IfKnown)




 II.   BASIS OF JURISDICTION                            (Plaoo,n"X''in0aeBox0ruy)                    ill. CITIZENSHIP OF PRINCIPAL PARTIES(Plaoo nn "X" in on, Box fur Plaintiff
                                                                                                                    (For Diversity Cases Only)                                               and One Box fur Defendant)
 0 1    U.S. Government                  0 3 Federal Question                                                                                   PTF        DEF                                             l'TF     DEF
           Plaintiff                           (U.S. Government Not a Party)                                CitizenofThisState                 CJ 1        0 1       IncorporatedorPrincipalPlace          O  4     CJ 4
                                                                                                                                                                     ofBuriness In This State

        U.S. Government                  □   4 Diversity                                                    Citizen of Another Slate           0 2         0     2   Incorporilted and Principal Plai::o   0   5    0 5
           Defendant                                                                                                                                                    of Business In Another State
                                                    (Indicate Citizenship of Parties in Item III)
                                                                                                                                               O 3         O 3       Foreign Nation                        0   6    0 6

 IV. NATURE OF SUIT                      IPlacean"X"inOneBoxOnlv'
           00 ,.                                                      . /R.                                                            [li".                    00                                                         ijl
                                                                                                                '
  0 110 lnsW'lltlCO                      PERSONAL INJURY                    P.ERSONAL INJURY                a   610 Agricultw'c                     □ 422 Appeal 28 use 1ss               0 400 State Reapportionment
  0 l20Marine                        0   310 Airplane                    0 362 Personal Injwy -             0   620 Other Food & Drug               0 423 Withdrawal                      0 410 Antitrust
  a 130MillerAct                     □ 315 Airplane Product                     Med. Malpractice            0   625 Drug R,elated Se~                          28 USC 157                 □ 430 Banks and Barudng
  0 140 Negotiable Instrument                LlabiUty                    0 365 Personal Iajwy -                     ofPropctfy21 USC 881                                                  0 450 Commerce



                                     '
                                                                                                                                                     .
  i:J 150 Recovery of Overpayment        320 Assault, Lt"bel &,                 Product Liability           0   630 Liquor Laws                                                           0 460 Deportation
         & Enfureement ofJudgmen             Slander                     □ 368 Asbestos Personal            0   640 R.R. & Truck                    0 820 Copyrights                      □ 470 Racketeer Influenced and
  0 151 Medi.care Act                □   330 Federnl Employers'                 Injwy Product               0   650 Airline Regs,                   0 830Patent                                 Conupt Orarurlzations
  CJ 152 RecoveryofDefaulted                 Liability                           Liability                  0   660 Occupational                    □ 840 Trademark                       0 480 Consumer Credit
         Student loans               0   340Marine                        PERSONALFROPERTY                          Safely/Health                                                         0 490 Cable/Sat TV
         (&cl. Veterans)             0   345 Marine Product              0 370 Other Fraud                  0   6900ther                                                                  0 810 Selective Service
  0 153 RecovezyofOverpayment                Liability                   0 371 Truth inl.endiag                                                                                       .   0 850 Seeurltles/Commodities/
         ofVetemn's Bene.618         □   350 Motor Vehicie               0 380 Other Pcr.ional              □   710 Fair Labor Standards            0    861 111A (1395f!)                      Exchange
• CJ 160 Stockholders• Suits         □   355 Motor Vehicle                      Property Damage                      Act                            0    862 Black lung (923)             0 875 Customer Challenge
  0 190 Other Contract                       Product Liability           □ 385 Property Damage              0 720 Labor/Mgmt Relations              0    863 DIWC/D!WW (40l(g))                 12 USC3410
  0 195 Contract Product liability   □   360 Other Personal                     Product Liabilif;y          □ 730 l.abor/MgrnLReporting             0    864 SSID Title XV[               □ 890 Other Statutory Actions
 ·ct 196 Franchise                           In                                                                                                     □    865                              □ 891 Agrloullural Acts
                                                                                                                 & Disclosure Act                         .. RSI f 405
                                               ,;                              s                    ,1Bs~   0 740 Railway labor Act                                                       □ 892 E.conoinic Stabilization Act
 0 210 I.and Condemnation            □ 441 Vo6ng                         □ 510 Motions to Vacate            0 790 Other Labor Litigation            a 870 Taxes (U.S. Plaintiff           □ 893 EnvironmentalMatters
 CJ 220 Foreclosure                  □ 442 Employment
l   230 Rent Lease & ~ectment
 • 240 Torn to I.and        .\
                                     0 443 Housing/
                                          Accotnmodations
                                                                                 Sentence
                                                                             Habeas Corpus:
                                                                         0 5300eneral
                                                                                                            0 791 EmpL Ret Ine,
                                                                                                                  Security Act·
                                                                                                                                                           or Defendant)
                                                                                                                                                    0 871 IRS-Third Party
                                                                                                                                                          26USC760!>
                                                                                                                                                                                          □ 894 Energy Allocation Act
                                                                                                                                                                                          □ 895 Freedom oflnfonnation
                                                                                                                                                                                                   Act
 0 245TortProductLlablllly           □ 444 Welfare                       □ 535 Death Penalty                                                                                              □· 900Appeat of Pee Determination
 0 290 AU Other Real Property        □ 445.Amer. wroisablllties.-        □ 540 Mandamus & Other             0 462 Naturalization Application                                                    Under Equal Access
                                          Employment                     0 , 550 Civil Rights               O 463 Habeas Corpus -                                                               to Justice
                                     □ 446 Amer. w/Disabilities-         0 555 Prison Condition                  Alien Detainee                                                           0 950 Constilutionality of
                                          Other                                                             □ 465 Other Immigration                                                             State Statutes
                                     0 440 Other Civil Rights                                                    Actions



 V. ORIGIN                  (Place an "X" in One Box Only)
 0 1 Original           0 2 Removed from                      0 3 Remanded from                     0 4 Reinstated or O 5 Traosferr,d J)com O 6 Multidistrict                                    □ 7
     Proceeding                 State Court                             Appellate Court                 Reopened          anoth.erdistrtct      Litigation
                                                                                                                                               ec
                                                              ?.iJI
                       9t~/~e l!·~; S~tu~jnde~ :~c? ,~ are filin~ ~n~t pite j~rtsdictlo:!aJ~.tatu!es 'n~is                                         j i 1.r .~               fJ/si'f:.
 VI. CAUSE OF ACTION ~BAn~·e.:.f.:.des-c"n"'p.:.ti.:.o~l..o~f.:.caz.u.:.s.e":::c.,z.,:;Zc:aLu:c;c.::.u::;_a.lZl..'-"--'LI~...L:a.....L2..,mt.J:....J:.'U..~""-"U..L"'-""--...Z"'-'"'--':Ofih,
                                r£!1r,·l l 1 / /
 VII. REQUESTED IN     l'.J CHECK IF TffiS IS A CLASS ACTION                                                               CHECK YES only if demanded in complaint:
      COMPLAINT:             UNDER F.R.C.P. 23                                                                             JURY DEMAND:                 )ef Yes O No-
 VIII. RELATED CASE(S)
                           (See instmctions):
       IFANY '                                JUDGE                                                                 DOCKEfNUMBER
 DATE                                                                         SIGNA'.['UREOF ATTORNEY OF RECORD


 FOR OFFICE USE ONLY

    RECEIPT# _ _ _ _ _ AMOUNT _ _ _ _ _ __                                                                                          JUDGE _ _ _ _ _ __
                                                                                APPLYING IFP
                                                                                                    -------                                                                   MAG.JUDGE _ _ _ _ _ _ _ __
